United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1864
Issued: February 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 13, 2012 appellant, through her attorney, filed a timely appeal from the
June 8, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this denial.
ISSUE
The issue is whether OWCP properly denied appellant’s reconsideration request as
untimely filed and failing to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In the prior appeal,2 the Board found that appellant, a mail carrier, did not meet her
burden to establish that she sustained a right knee injury in the performance of duty on
June 16, 2007. The Board offered two grounds. First, appellant did not establish that she
experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged. The history of injury she described on her December 5, 2007 claim form differed
materially from the history she provided her physician on June 18, 2007, only two days after the
alleged injury. Dr. Barry S. Ziring, the attending internist and an assistant professor of medicine,
did not mention a popping in appellant’s knee. He reported that appellant was walking when she
suddenly felt pain behind her right calf. Dr. Ziring’s findings included some tenderness on the
lateral aspect of the knee but no swelling or edema. He diagnosed a partial tear of the right calf
muscle and released appellant to return as needed.
OWCP accepted appellant’s claim for partial tear of the right gastrocnemius muscle,
resolved.
Second, the Board found that the medical opinion evidence was not sufficiently
rationalized to support the claimed right knee injury. The Board found that Dr. Ziring failed to
reconcile his opinion that appellant tore her right medial meniscus and fractured her medial
femoral condyle on June 16, 2007 with his initial treatment notes. The Board affirmed OWCP’s
December 10, 2009 decision denying appellant’s right knee claim. The facts of this case as set
forth in the Board’s prior decision are hereby incorporated by reference.
On February 9, 2012 OWCP received a January 13, 2012 report from Dr. Ziring to
appellant’s representative. Dr. Ziring indicated that he disagreed with the Board’s decision
“stating that her knee injury was not related to the popping sound that she heard or to an injury
sustained at work.” He stated that he lacked the expertise to interpret whether x-ray findings
supported a traumatic versus a degenerative origin of her injury.
On May 8, 2012 appellant’s representative requested reconsideration. He argued that, as
OWCP had received Dr. Ziring’s January 13, 2012 report within one year of the Board’s
decision, it was obligated to review the merits of her case.
In a June 8, 2012 decision, OWCP denied appellant’s reconsideration request. It found
that her request was untimely and failed to present clear evidence of error.
Appellant’s representative argues on appeal that OWCP abused its discretion in failing to
review Dr. Ziring’s January 13, 2012 report, which constituted new medical evidence that
appellant did suffer a knee injury on June 16, 2007.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
2

Docket No. 10-1299 (issued February 8, 2011).

2

“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be received by OWCP within one year of the date of its
decision for which review is sought. OWCP will consider an untimely application only if the
application demonstrates clear evidence of error on the part of OWCP in its most recent merit
decision. The application must establish, on its face, that such decision was erroneous.4
The term “clear evidence of error” is intended to represent a difficult standard.5 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.6
ANALYSIS
The Board’s February 8, 2011 decision affirming the denial of appellant’s right knee
claim was the most recent merit decision in this case. Appellant had one-calendar year, or until
February 8, 2012, to deliver a reconsideration request to OWCP.7 Her May 8, 2012 request was
therefore untimely by 13 weeks.
The question for determination is whether appellant’s untimely request shows clear
evidence of error in OWCP’s denial of her right knee claim. Appellant argued that OWCP was
obligated to review Dr. Ziring’s January 13, 2012 report, which OWCP received on
February 9, 2012. But Dr. Ziring simply indicated that he disagreed with the Board’s decision.
He did not reconcile his history of a knee popping with the history he reported on June 18, 2007,
nor did he reconcile his opinion that appellant sustained a right knee injury with his findings and
diagnosis on June 18, 2007. The Board finds, therefore, that this evidence does not, on its face,
show clear error in the denial of appellant’s right knee claim.
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5.a (October 2011).

6

Id., Chapter 2.1602.5.b.

7

The one-year period begins on the date of the original decision. However, a right to reconsideration within one
year accompanies any subsequent merit decision on the issues. This includes any hearing or review of the written
record decision, any denial of modification following a reconsideration, any merit decision by the Board and any
merit decision following action by the Board, but does not include prerecoupment hearing decisions. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.b(1) (January 2004). (Emphasis
deleted.)

3

Accordingly, the Board finds that OWCP properly denied appellant’s reconsideration
request. The Board will affirm OWCP’s June 8, 2012 decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s reconsideration request as
untimely filed and failing to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

